Title: General Orders, 29 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown Wednesday Decr 29th [1779]
          Parole Indostan  C. Signs Mogul. Delhi—
        
        It having been represented that the property of the Inhabitants in the vicinity of camp is a prey to the plundering spirit of the soldiery insomuch that they can keep neither poultry, stock nor any other article on their farms—the General most earnestly exhorts the officers to use their utmost exertions to put an effectual stop to a practice not more oppressive to the country, than disreputable to the army, better becoming a band of robbers than disciplined troops called forth in defence of the rights of the Community—He expects and desires the officers will use every method in their powers to convince the soldiery that however disagreeable to him to employ severity, depredations of so pernicious a nature will not escape the most exemplary punishment: To prevent a continuance of these evils the regulations for preserving order in camp and respecting roll calls, are to be most rigidly attended to; In addition to these the officers commanding regiments will appoint commissioned officers to visit the men in their huts at different hours of the night, to report all absentees, who are without fail to be brought to immediate trial and punished as they deserve.
        As the huts are now nearly completed and the officers will have the men more immediately under their eye, the General is persuaded they will exert themselves so effectually that he shall hear no more complaints of so disagreeable a nature.
      